Action on the case — money lent — money had andreceived — plea non-assumpsit and issue. — In evidence it appeared the plaintiff owed Bustard  Eastin in account current. Defendant owed a man of the name of Newman, and in order to pay him got of the plaintiff a note which he had on Newman for a gaming debt. Immediately after receiving this note, the defendant, who was a clerk to Bustard  Eastin gave credit to the plaintiff in their books for the amount, but soon afterwards erased the credit. A young man who lived in the store said that he understood that Newman would not allow of the discount. It was a gaming debt. Vincent, the defendant, owed Newman. The counsel for the defendant relied in his argument on this being a gaming debt, and therefore void.
There was no necessity for pleading the gaming act; it renders every thing void which falls within the sphere of its prohibition. It can be given in evidence under the plea of non-assumpsit.1 It has been insisted that the credit given on the books was equivalent to the receipt of so much money. This is not the fact. Admitting Vincent kept the books for himself, and not for Bustard  Eastin, his giving credit on the books would make no difference in the transaction. Money paid upon gaming cannot be recovered; but the money of the plaintiff never was paid. Giving credit does not amount to payment in the eye of the law in such a case. The law will look upon the credit given on the books as void, and the original debt as not affected. In this case however the plaintiff knew that he dealt *Page 370 
with Bustard  Eastin, that the account was with them through their agent, and consequently he must know that such credit was no way obligatory upon them unless they chose to confirm it.2
This to all intents and purposes is a gaming transaction, and, there being no money paid, it should stand as it originally did. The action seems to be predicated on the idea of an assumpsit to procure the plaintiff a credit on the books of Bustard  Eastin. No money has been paid, none had or received, in the view of the law, and if this action were sustainable there ought to be a special count.3
POWEL, J., agreed on the last point, and gave no opinion as to the other.
1 Selwyn's N. P. 337, 338.
2 3 East, 322.
3 New R. 351.